UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7784



MICHAEL MCLEAN,

                                              Plaintiff - Appellant,

          versus


DANIEL L. STIENEKE; JAMES FRENCH; RANDALL LEE;
JAMES SMITH, Doctor; OFFICER PHILMON; OFFICER
PITTMAN;   OFFICER   PULLEN;  OFFICER   ROOKS;
OFFICER BRODY; OFFICER DANIELS; OFFICER PEARS;
OFFICER PETERSON; OFFICER INGRAM; OFFICER
PULLEN; OFFICER HARRIS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-05-222-5-H)


Submitted:   May 3, 2006                      Decided:   May 18, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael McLean, Appellant Pro Se. James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael   McLean   appeals     the   district      court’s   orders

denying his motions to reconsider. We have reviewed the record and

find no reversible error.         Accordingly, we affirm for the reasons

stated   by    the   district    court.      See   McLean   v.    Stieneke,   No.

CA-05-222-5-H (E.D.N.C. Aug. 10, 2005; filed Oct. 7, 2005 & entered

Oct. 24, 2005).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -